

REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of this 31st day of December, 2007, by and among Long-E International, Inc.,
a Utah corporation (the “Company”), and the purchasers listed on Schedule I
hereto (the “Purchasers”).
 
RECITALS
 
WHEREAS, as of December 29, 2006, the Company (formerly Inncardio, Inc.) and
certain of the Purchasers entered into a Registration Rights Agreement further
to a Securities Purchase Agreement dated as of December 29, 2006 (the “December
Purchase Agreement”) whereby shares of Common Stock and shares of Common Stock
underlying warrants purchased by said purchasers further to such agreement were
to be registered;
 
WHEREAS, of even date herewith, the Company and certain of the Purchasers
entered into a Securities Purchase Agreement (the “January Purchase Agreement”)
further to which shares of Common Stock underlying convertible notes and Series
A Convertible Preferred Stock issuable upon conversion of such notes and shares
of Common Stock underlying warrants purchased by said Purchasers further to such
agreement were to be registered;
 
WHEREAS, the Company and the Purchasers agreed that all registration rights
granted to the Purchasers with respect securities purchased further to the
December Purchase Agreement and the January Purchase Agreement are to be
governed by an Amended and Restated Registration Rights Agreement dated January
25, 2007 (the “Senior Agreement”);
 
WHEREAS, pursuant to the Senior Agreement the Company owes the Purchasers
certain cash liquidated damages for its failure to file a registration statement
on Form SB-2 by the specified event date of April 30, 2007;
 
WHEREAS, the Company and the Purchasers have entered into a Securities Purchase,
Settlement and Release Agreement dated December 31, 2007 (the “Purchase
Agreement”), whereby the Company has agreed to convert the liquidated damages
owed through December 31, 2007 into notes convertible into shares of the
Company’s Common Stock on certain terms and under specified conditions (the
“Notes”); and
 
WHEREAS, the Company and the Purchasers acknowledge that Section7(c) of the
Senior Agreement prohibits the granting of any rights to registration of
securities which are not subject in all respects to the prior rights in full set
forth in the Senior Agreement, and requires that such rights otherwise not
conflict with the provisions of the Senior Agreement.
 
In acknowledgement of the foregoing and in consideration of the mutual promises
herein and in the Purchase Agreement, the Company and the Purchasers hereby
agree as follows:
 
1. Definitions.
 
Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement. As used in this Agreement, the
following terms shall have the following meanings:
 

--------------------------------------------------------------------------------


 
“Advice” shall have the meaning set forth in Section 3(l).
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “affiliated,” “controlling” and “controlled” have meanings correlative to
the foregoing.
 
“Board” shall have the meaning set forth in Section 3(m).
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the state of New York
generally are authorized or required by law or other government actions to
close.
 
“Closing Date” means the date of the closing of the issuance of convertible
promissory notes pursuant to the Purchase Agreement.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the Company’s Common Stock, par value $0.001 per share.
 
“Effectiveness Date” means with respect to each Registration Statement the
earlier of (A) the one hundred twentieth (120th) day following the initial
filing date of such Registration Statement (or in the event the Registration
Statement receives a “full review” by the Commission, the one hundred fiftieth
(150th) day following the initial filing date), or (B) the date which is within
three (3) Business Days after the date on which the Commission informs the
Company (i) that the Commission will not review the Registration Statement or
(ii) that the Company may request the acceleration of the effectiveness of the
Registration Statement and the Company makes such request; provided that, if the
Effectiveness Date falls on a Saturday, Sunday or any other day which shall be a
legal holiday or a day on which the Commission is authorized or required by law
or other government actions to close, the Effectiveness Date shall be the
following Business Day.
 
“Effectiveness Period” shall have the meaning set forth in Section 2.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means the ninetieth (90th) day following the earlier of (i) the
date upon which the Company satisfies all obligations to file registration
statements pursuant to the Senior Agreement (including, but not limited to, the
registration of all Series A Warrants exercisable at $0.48 per share registrable
pursuant to the Senior Agreement), or (ii) the date upon which all of the
securities registrable pursuant to the Senior Agreement are eligible for resale
pursuant to Rule 144; provided that, if the Filing Date falls on a Saturday,
Sunday or any other day which shall be a legal holiday or a day on which the
Commission is authorized or required by law or other government actions to
close, the Filing Date shall be the following Business Day.
 
2

--------------------------------------------------------------------------------


 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities who agrees in writing to be bound by the terms
of this Agreement.
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Initially Registrable Shares” shall have the meaning set forth in Section 2.
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.
 
“Registrable Securities” means the shares of Common Stock issuable upon
conversion of convertible promissory notes issued further to the Purchase
Agreement.
 
“Registration Statement” means the registration statements contemplated by
Section 2, including (in each case) the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference in
such registration statement.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
3

--------------------------------------------------------------------------------


 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsequent Registration Statement” shall have the meaning set forth in
Section 2.
 
“Transaction Documents” means the Purchase Agreement, the Notes and this
Agreement.
 
2. Resale Registrations. On or prior to the Filing Date, the Company shall
prepare and file with the Commission a “resale” Registration Statement providing
for the resale of the portion of Registrable Securities corresponding to twenty
percent (20%) of the Company’s Common Stock outstanding following the Closing
for an offering to be made on a continuous basis pursuant to Rule 415; the
Holders and securities to be subject to such initial registration statement
shall set forth on Schedule II hereto (as such Schedule II may be revised from
time to time as described in Section 7(a) herein) (such shares called “Initially
Registrable Shares”). The Holders of the balance of the Registrable Securities
will have registration rights entitling them to request that one additional
registration statement only (the “Subsequent Registration Statement”) covering
said shares be filed with the Commission no earlier than six (6) months after
the effective date of the Initial Registration Statement and no later than nine
(9) months from said effective date, provided however, that such Subsequent
Registration Statement shall not be filed if such shares are, at the time of
eligibility for such Subsequent Registration Statement, are either (i) subject
to and covered by an effective registration statement (ii) or eligible for sale
pursuant to Rule 144.
 
Each Registration Statement shall be on Form SB-2 (except if the Company is not
then eligible to register for resale the Registrable Securities on Form SB-2, in
which case such registration shall be on another appropriate form in accordance
herewith and with the Securities Act and the rules promulgated thereunder). Such
Registration Statements shall cover to the extent allowable under the Securities
Act and the rules promulgated thereunder (including Rules 415 and 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities. The Company shall (i) not permit any securities other than the
Registrable Securities to be included in each Registration Statement and (ii)
use its best efforts to cause each Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, but in any event prior to the Effectiveness Date, and to keep such
Registration Statement continuously effective under the Securities Act until
such date as is the earlier of (y) the date when all Registrable Securities
covered by such Registration Statement have been sold by the Purchasers or (z)
the date on which the Registrable Securities may be sold without any restriction
pursuant to Rule 144(k) as determined by the counsel to the Company pursuant to
a written opinion letter to such effect, addressed to the Company’s transfer
agent (the “Effectiveness Period”). The Company shall request that the effective
time of the Registration Statement be 4:00 p.m. Eastern Time on the effective
date.
 
4

--------------------------------------------------------------------------------


 
If at any time following the effective date of the Registration Statements
referenced elsewhere in this Section 2, and for any reason, an additional
Registration Statement is required to be filed because at such time the actual
number of shares of Common Stock and shares of Common Stock into which the Notes
are convertible exceeds the number of shares of Registrable Securities remaining
under the Registration Statement, the Company shall file such additional
Registration Statement on the first Business Day following the three-month
anniversary of the Subsequent Registration Statement, and the Company shall use
its best efforts to cause such additional Registration Statement to be declared
effective by the Commission as soon as reasonably possible, but in no event
later than sixty (60) days after filing.
 
Notwithstanding anything to the contrary set forth in this Section 2, in the
event the Commission does not permit the Company to register the “resale” of all
of the Registrable Securities anticipated to be so registered on such
Registration Statement pursuant to Rule 415, the Company shall register in the
Registration Statement such number of Registrable Securities as is permitted by
the Commission, that the number of Registrable Securities to be included in such
Registration Statement or any subsequent registration statement shall be
determined on a pro rata basis among the Holders, the amount of shares of Common
Stock and shares of Common Stock underlying Notes, if any, to be registered for
a Holder to cut back proportionately. In the event the Commission does not
permit the Company to register all of the Registrable Securities in the
Registration Statement, the Company shall use its best efforts to register the
Registrable Securities, subject to the foregoing sentence, that were not
registered in the Registration Statement as promptly as possible and in a manner
permitted by the Commission, in accordance with the provisions of this Section
2.
 
3. Registration Procedures.
 
In connection with the Company’s registration obligations hereunder, the Company
shall:
 
(a) Prepare and file with the Commission, on or prior to the Filing Date, a
Registration Statement on Form SB-2 (or if the Company is not then eligible to
register for resale the Registrable Securities on Form SB-2 such registration
shall be on another appropriate form in accordance herewith and the Securities
Act and the rules promulgated thereunder) in accordance with the plan of
distribution as set forth on Exhibit A hereto and in accordance with applicable
law, regulations and Commission policies, and cause the Registration Statement
to become effective and remain effective as provided herein; provided, however,
that not less than ten (10) Business Days prior to the filing of the
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall (i) furnish to the Holders, copies of all such
documents proposed to be filed, which documents will be subject to the
reasonable review of such Holders, and (ii) cause its officers and directors,
counsel and independent certified public accountants to respond to such
inquiries as shall be necessary, in the reasonable opinion the Company, to
conduct a reasonable review of such documents. The Company shall not file the
Registration Statement or any such Prospectus or any amendments or supplements
thereto to which the Holders of a majority of the Registrable Securities shall
reasonably object in writing within five (5) Business Days of their receipt
thereof.
 
5

--------------------------------------------------------------------------------


 
(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the Commission such additional Registration Statements as necessary in order to
register for resale under the Securities Act all of the Registrable Securities;
(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424 (or any similar provisions then in force) promulgated under the
Securities Act; (iii) respond as promptly as reasonably possible to any comments
received from the Commission with respect to the Registration Statement or any
amendment thereto and as promptly as possible provide the Holders true and
complete copies of all correspondence from and to the Commission relating to the
Registration Statement; (iv) file the final prospectus pursuant to Rule 424 of
the Securities Act on the Business Day following the date the Registration
Statement is declared effective by the Commission; and (v) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the Effectiveness Period in accordance with the
intended methods of disposition by the Holders thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.
 
(c) Notify the Holders of Registrable Securities as promptly as possible (and,
in the case of (i)(A) below, not less than five (5) Business Days prior to such
filing, and in the case of (iii) below, on the same day of receipt by the
Company of such notice from the Commission) and (if requested by any such
Person) confirm such notice in writing no later than three (3) Business Days
following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to the Registration Statement is filed; (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement and (C) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation or threatening of any
Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event that makes any statement made in
the Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 
(d) Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of, as promptly as possible, (i) any order suspending the
effectiveness of the Registration Statement or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction.
 
6

--------------------------------------------------------------------------------


 
(e) If requested by any Holder in writing, furnish to such Holder, without
charge, at least one conformed copy of each Registration Statement and each
amendment thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all exhibits
to the extent requested by such Person (including those previously furnished or
incorporated by reference) within three (3) Business Days of the Company’s
receipt of such request.
 
(f) Deliver to each Holder, without charge, as many copies of the Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such Persons may reasonably request; and subject to the
provisions of Sections 3(l) and 3(m), the Company hereby consents to the use of
such Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.
 
(g) Prior to any public offering of Registrable Securities, use commercially
reasonable best efforts to register or qualify or reasonably cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by a Registration Statement; provided, however,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified or to take any action that
would subject it to general service of process in any such jurisdiction where it
is not then so subject or subject the Company to any material tax in any such
jurisdiction where it is not then so subject.
 
(h) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold pursuant to a
Registration Statement, which certificates, to the extent permitted by the
Purchase Agreement and applicable federal and state securities laws, shall be
free of all restrictive legends, and to enable such Registrable Securities to be
in such denominations and registered in such names as any Holder may request in
connection with any sale of Registrable Securities.
 
(i) Upon the occurrence of any event contemplated by Section 3(c)(v) hereof, as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
7

--------------------------------------------------------------------------------


 
(j) Use its best efforts to cause all Registrable Securities relating to the
Registration Statement to be listed or quoted on the OTC Bulletin Board or any
other securities exchange, quotation system or market, if any, on which similar
securities issued by the Company are then listed or traded as and when required
pursuant to the Purchase Agreement.
 
(k) Comply in all material respects with all applicable rules and regulations of
the Commission and make generally available to its security holders all
documents filed or required to be filed with the Commission, including, but not
limited, to, earning statements satisfying the provisions of Section 11(a) of
the Securities Act and Rule 158 not later than 90 days after the end of any
12-month period if such period is a fiscal year commencing on the first day of
the first fiscal quarter of the Company after the effective date of the
Registration Statement, which statement shall conform to the requirements of
Rule 158.
 
(l) The Company may, at its option, require each selling Holder to furnish to
the Company information regarding such Holder and the distribution of such
Registrable Securities as is required by law to be disclosed in the Registration
Statement, Prospectus, or any amendment or supplement thereto, and the Company
may, at its option, exclude from such registration the Registrable Securities of
any such Holder who unreasonably fails to furnish such information within a
reasonable time after receiving such request.
 
If the Registration Statement refers to any Holder by name or otherwise as the
holder of any securities of the Company, then such Holder shall have the right
to require (if such reference to such Holder by name or otherwise is not
required by the Securities Act or any similar federal or applicable state law
then in force) the deletion of the reference to such Holder in any amendment or
supplement to the Registration Statement filed or prepared subsequent to the
time that such reference ceases to be required.
 
Each Holder covenants and agrees that it will not sell any Registrable
Securities under the Registration Statement until the Company has electronically
filed the Prospectus as then amended or supplemented as contemplated in Section
3(b) and notice from the Company that the Registration Statement and any
post-effective amendments thereto have become effective as contemplated by
Section 3(c).
 
Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(c)(ii), 3(c)(iii), 3(c)(iv), or 3(c)(v), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Section 3(i), or until it is advised in writing (the “Advice”) by the Company
that the use of the applicable Prospectus may be resumed, and, in either case,
has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.
 
8

--------------------------------------------------------------------------------


 
(m) If (i) there is material non-public information regarding the Company which
the Company’s Board of Directors (the “Board”) determines not to be in the
Company’s best interest to disclose and which the Company is not otherwise
required to disclose, (ii) there is a significant business opportunity
(including, but not limited to, the acquisition or disposition of assets (other
than in the ordinary course of business) or any merger, consolidation, tender
offer or other similar transaction) available to the Company which the Board
determines not to be in the Company’s best interest to disclose, or (iii) the
Company is required to file a post-effective amendment to the Registration
Statement to incorporate the Company’s quarterly and annual reports and audited
financial statements on Forms 10-QSB and 10-KSB, then the Company may (y)
postpone or suspend filing of a registration statement for a period not to
exceed thirty (30) consecutive days or (z) postpone or suspend effectiveness of
a registration statement for a period not to exceed thirty (30) consecutive
days; provided, that the Company may not postpone or suspend effectiveness of a
registration statement under this Section 3(m) for more than sixty (60) days in
the aggregate during any three hundred sixty (360) day period; provided,
however, that no such postponement or suspension shall be permitted for
consecutive thirty (30) day periods arising out of the same set of facts,
circumstances or transactions.
 
4. Registration Expenses.
 
All fees and expenses incident to the performance of or compliance with this
Agreement by the Company, except as and to the extent specified in this Section
4, shall be borne by the Company whether or not the Registration Statement is
filed or becomes effective and whether or not any Registrable Securities are
sold pursuant to the Registration Statement. The fees and expenses referred to
in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with the OTC Bulletin Board and
each other securities exchange or market on which Registrable Securities may be
listed, if any and solely to the extent the Registrable Securities are eligible
for such quotation or listing, (B) with respect to filing fees required to be
paid to FINRA, if any, (C) in compliance with state securities or Blue Sky laws
(including, without limitation, fees and disbursements of counsel for the
Holders in connection with Blue Sky qualifications of the Registrable Securities
and determination of the eligibility of the Registrable Securities for
investment under the laws of such jurisdictions as the Holders of a majority of
Registrable Securities may designate)), (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
and of printing prospectuses if the printing of prospectuses is requested by the
Holders of a majority of the Registrable Securities included in the Registration
Statement), (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company, at its option, elects to obtain such insurance, and
(vi) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement, including, without limitation, the Company’s independent public
accountants (including the expenses of any comfort letters or costs associated
with the delivery by independent public accountants of a comfort letter or
comfort letters). In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. The Company shall not be responsible
for any discounts, commissions, transfer taxes or other similar fees incurred by
the Holders in connection with the sale of the Registrable Securities.
 
9

--------------------------------------------------------------------------------


 
5. Indemnification.
 
(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, managers, partners, members, shareholders, agents, brokers,
investment advisors and employees of each of them, each Person who controls any
such Holder (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) and the officers, directors, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, costs of preparation and reasonable attorneys’
fees) and expenses (collectively, “Losses”) , as incurred, arising out of or
relating to any violation of securities laws by the Company or untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, except to the extent, but only to the
extent, that such untrue statements or omissions are based solely upon
information regarding such Holder or such other Indemnified Party furnished in
writing to the Company by such Holder expressly for use therein. The Company
shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement.
 
(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents and employees of such controlling Persons, to the fullest
extent permitted by applicable law, from and against all Losses (as determined
by a court of competent jurisdiction in a final judgment not subject to appeal
or review), as incurred, arising solely out of or based solely upon any untrue
statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading, to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by such Holder
to the Company specifically for inclusion in the Registration Statement or such
Prospectus. Notwithstanding anything to the contrary contained herein, in no
event shall any indemnity under this Section 5(b) exceed the net proceeds
actually received by such Holder as a result of the sale of Registrable
Securities pursuant to a Registration Statement.
 
(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party promptly shall notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall be entitled to assume the defense thereof, including the employment
of counsel reasonably satisfactory to the Indemnified Party and the payment of
all fees and expenses incurred in connection with defense thereof; provided,
that the failure of any Indemnified Party to give such notice shall not relieve
the Indemnifying Party of its obligations or liabilities pursuant to this
Agreement, except (and only) to the extent that it shall be finally determined
by a court of competent jurisdiction (which determination is not subject to
appeal or further review) that such failure shall have proximately and
materially adversely prejudiced the Indemnifying Party.
 
10

--------------------------------------------------------------------------------


 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless: (1)
the Indemnifying Party has agreed in writing to pay such fees and expenses; or
(2) the Indemnifying Party shall have failed promptly to assume the defense of
such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such parties shall have been advised by counsel
that a conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened Proceeding in respect of which any Indemnified Party is a party and
indemnity has been sought hereunder, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten (10) Business Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnified Party shall reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).
 
(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
due but unavailable to an Indemnified Party because of a failure or refusal of a
governmental authority to enforce Section 5(a) or 5(b) in accordance with its
terms (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative benefits received by the
Indemnifying Party on the one hand and the Indemnified Party on the other from
the offering of the Common Stock. If, but only if, the allocation provided by
the foregoing sentence is not permitted by applicable law, the allocation of
contribution shall be made in such proportion as is appropriate to reflect not
only the relative benefits referred to in the foregoing sentence but also the
relative fault, as applicable, of the Indemnifying Party and Indemnified Party
in connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ fees or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms. In no event shall any selling Holder be
required to contribute an amount under this Section 5(d) in excess of the net
proceeds actually received by such Holder upon sale of such Holder’s Registrable
Securities pursuant to the Registration Statement giving rise to such
contribution obligation.
 
11

--------------------------------------------------------------------------------


 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
(e) Non-exclusive Remedy. The indemnity and contribution agreements contained in
this Section are in addition to any liability that the Indemnifying Parties may
have to the Indemnified Parties pursuant to the law.
 
(f) Underwritten Offering; Conflict. Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with an underwritten public
offering are in conflict with the foregoing provisions, the provisions of the
underwriting agreement shall control.
 
(g) Survival of Obligations. The obligations of the Company and the Holders
under this Section 5 shall survive the completion of any offering of Registrable
Securities in a registration statement under Section 2 of this Agreement or
otherwise.
 
6. Rule 144.
 
The Holders hereby acknowledge that the Company has not been timely in filing
and is not current in all of its reports required to be filed prior to the date
hereof pursuant to Section 13(a) or 15(d) of the Exchange Act. From such time as
the Company becomes current in its reporting obligation and as long as any
Holder owns Registrable Securities, the Company covenants to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof.
As long as any Holder owns Registrable Securities, if the Company is not
required to file reports pursuant to Section 13(a) or 15(d) of the Exchange Act,
it will prepare and furnish to the Holders and make publicly available in
accordance with Rule 144(c) promulgated under the Securities Act annual and
quarterly financial statements, together with a discussion and analysis of such
financial statements in form and substance substantially similar to those that
would otherwise be required to be included in reports required by Section 13(a)
or 15(d) of the Exchange Act, as well as any other information required thereby,
in the time period that such filings would have been required to have been made
under the Exchange Act. The Company further covenants that it will take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Person to sell the Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act, including
providing any legal opinions relating to such sale pursuant to Rule 144. Upon
the request of any Holder, the Company shall deliver to such Holder a written
certification of a duly authorized officer as to whether it has complied with
such requirements.
 
12

--------------------------------------------------------------------------------


 
7. Miscellaneous.
 
(a) Notwithstanding anything to the contrary contained herein, if the Company
shall issue additional Notes pursuant to the Purchase Agreement, any purchaser
of such Notes may become a party to this Agreement by executing and delivering
an additional counterpart signature page to this Agreement and shall be deemed a
“Purchaser” hereunder and Schedules I and II hereto shall be revised
accordingly.
 
(b) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, such Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(c) No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has, as of the date hereof entered into and currently in effect, nor shall the
Company or any of its subsidiaries, on or after the date of this Agreement,
enter into any agreement with respect to its securities that is inconsistent
with the rights granted to the Holders in this Agreement or otherwise conflicts
with the provisions hereof. Without limiting the generality of the foregoing,
without the written consent of the Holders of a majority of the then outstanding
Registrable Securities, the Company shall not grant to any Person the right to
request the Company to register any securities of the Company under the
Securities Act unless the rights so granted are subject in all respects to the
prior rights in full of the Holders set forth herein, and are not otherwise in
conflict with the provisions of this Agreement.
 
(d) No Piggyback on Registrations. The Holders shall not have any right to
piggyback on any registration statement made by the Company for its own account
or for the account of others with registration rights senior to those provided
hereunder. The Company shall not after the date hereof enter into any agreement
providing such piggyback right to any of its securityholders, unless the right
so granted is subject in all respects to the prior rights in full of the Holders
set forth herein, and is not otherwise in conflict with the provisions of this
Agreement.
 
13

--------------------------------------------------------------------------------


 
(e) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
at least a majority of the Registrable Securities outstanding.
 
(f) Notices. Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery, telecopy, e-mail or facsimile at the address or number
designated below (if delivered on a Business Day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second Business Day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:
 
If to the Company:
 
Long-E International, Inc.
C-6F, Huhan Chuangxin Block, Keyuan Road,
Hi-Tech Industry Zone,
Shenzhen, 518000, Guangdong, China
Telephone: (86) 755 3396 5188
Attention: Chairman of the Board
Fax: 86-755-3396-5123
     
with copies (which shall not constitute notice) to:
 
Kirkpatrick & Lockhart Preston Gates Ellis LLP
10100 Santa Monica Boulevard, Seventh Floor
Los Angeles, California 90067
Attention: Shoshannah D. Katz, Esq.
E-mail: shoshannah.katz@klgates.com
Fax: (310) 552-5001
     
If to any Purchaser:
 
At the address of such Purchaser as provided on the Signature Page to this
Agreement, with copies to Purchaser’s counsel as specified in writing by such:



Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.
 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns and shall
inure to the benefit of each Holder and its successors and assigns. The Company
may not assign this Agreement or any of its rights or obligations hereunder
without the prior written consent of each Holder. Each Purchaser may assign its
rights hereunder in the manner and to the Persons as permitted under the
Purchase Agreement.
 
14

--------------------------------------------------------------------------------


 
(h) Assignment of Registration Rights. The rights of each Holder hereunder,
including the right to have the Company register for resale Registrable
Securities in accordance with the terms of this Agreement, shall be
automatically assignable by each Holder to any Person of all or a portion of the
Common Stock or the Registrable Securities if: (i) the Holder agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment, (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned, (iii) following such
transfer or assignment the further disposition of such securities by the
transferee or assignees is restricted under the Securities Act and applicable
state securities laws, (iv) at or before the time the Company receives the
written notice contemplated by clause (ii) of this Section, the transferee or
assignee agrees in writing with the Company to be bound by all of the provisions
of this Agreement, and (v) such transfer shall have been made in accordance with
the applicable requirements of the Purchase Agreement. The rights to assignment
shall apply to the Holders’ (and to subsequent) successors and assigns.
 
(i) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
(j) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles that would result in the
general application of the substantive law of another jurisdiction. This
Agreement shall not be interpreted or construed with any presumption against the
party causing this Agreement to be drafted. The Company and the Holders agree
that venue for any dispute arising under this Agreement will lie exclusively in
the state or federal courts located in New York County, New York, and the
parties irrevocably waive any right to raise forum non conveniens or any other
argument that New York is not the proper venue. The Company and the Holders
irrevocably consent to personal jurisdiction in the state and federal courts of
the state of New York. The Company and the Holders consent to process being
served in any such suit, action or proceeding by delivering a copy thereof to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing in this Section 7(j) shall affect or limit any right
to serve process in any other manner permitted by law. The Company and the
Holders hereby agree that the prevailing party in any suit, action or proceeding
arising out of or relating to this Agreement or the Purchase Agreement, shall be
entitled to reimbursement for reasonable legal fees from the non-prevailing
party. The parties hereby waive all rights to a trial by jury.
 
(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
15

--------------------------------------------------------------------------------


 
(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable in any respect,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(m) Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
(n) Shares Held by the Company and its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its Affiliates
(other than any Holder or transferees or successors or assigns thereof if such
Holder is deemed to be an Affiliate solely by reason of its holdings of such
Registrable Securities) shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage.
 
(o) Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The Company acknowledges that the
decision of each Purchaser to purchase Securities pursuant to the Purchase
Agreement has been made by such Purchaser independently of any other Purchaser
and independently of any information, materials, statements or opinions as to
the business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its subsidiaries which may have been made or given by any other Purchaser or by
any agent or employee of any other Purchaser, and no Purchaser or any of its
agents or employees shall have any liability to any Purchaser (or any other
person) relating to or arising from any such information, materials, statements
or opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto (including, but not limited to, the (i) inclusion of a Purchaser in the
Registration Statement and (ii) review by, and consent to, such Registration
Statement by a Purchaser) shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that the Purchasers are in no way acting in concert or as a group
with respect to the Transaction Documents or the transactions contemplated
hereby or thereby.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.
 
 

       
LONG-E INTERNATIONAL, INC.
 
   
   
  Date:  By:   /s/ Bu Shengfu  

--------------------------------------------------------------------------------

Name: Bu Shengfu
 
Title: President and Chief Executive Officer

 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.
 
 
PURCHASER:
 
Kagel Family Trust
     
By:
/s/ David L. Kagel, Trustee
   
Name:
David L. Kagel
   
Title:
Trustee

 

  Notice to:  
David Kagel
      1801 Century Park East, #2500      
Los Angeles, California 90067

 
 
[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.
 
 
PURCHASER:
 
WestPark Capital Financial Services, LLC
     
By:
/s/ R. Rappaport
   
Name:
Richard Rappaport
   
Title:
CEO

 

  Notice to:  
 
             
 

 
 
[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.
 
 
PURCHASER:
 
Vision Opportunity Master Fund, Ltd.
     
By:
/s/ Adam Benowitz
   
Name:
Adam Benowitz
   
Title:
Director

 

  Notice to:  
see SPA
             
 

 
 
[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.
 
 
PURCHASER:
 
MidSouth Investor Fund, L.P.
     
By:
/s/ Lyman O. Heidtke, G.P.
   
Name:
Lyman O. Heidtke (“Buzz”)
   
Title:
General Partner

 

  Notice to:  
 
             
 

 
 
[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.
 
 
PURCHASER:
 
Barron Partners, L.P.
     
By:
/s/ Andrew Worden
   
Name:
Andrew Barron Worden
   
Title:
Managing Partner

 

  Notice to:  
 
             
 

 
 
[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.
 
 
PURCHASER:
 
JCAR Funds Ltd.
     
By:
/s/ Jon Carnes
   
Name:
Jon Carnes
   
Title:
President

 

  Notice to:  
 
             
 

 
 
[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.
 
 
PURCHASER:
 
Steve Mazur
     
By:
/s/ Steve Mazur
   
Name:
Steve Mazur
   
 
 

 

  Notice to:  
 
             
 

 
 
[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.
 
 
PURCHASER:
 
William Denkin
     
By:
/s/ William Denkin
   
Name:
William Denkin
   
 
 

 

  Notice to:  
William Denkin
      CRT Capital Group LLC      
262 Harbor Drive
     
Stamford, CT 06902

 
 
[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.
 
 
PURCHASER:
 
Ray Rivers
     
By:
/s/ Ray Rivers
   
Name:
Ray Rivers
   
 
 

 

  Notice to:  
 
             
 

 
 
[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.
 
 
PURCHASER:
 
Ronald Nash
     
By:
/s/ Ronald Nash
   
Name:
Ronald Nash
   
 
 

 

  Notice to:  
 
             
 

 
 
[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 
 
Schedule I
Purchasers
 


 
Kagel Family Trust
WestPark Capital Financial Services, LLC
Vision Opportunity Master Fund, Ltd.
MidSouth Investor Fund, L.P.
Barron Partners, LP
JCAR Funds Ltd.
Steve Mazur
William Denkin
Ray Rivers
Ronald Nash
____________
* Further to the Purchase Agreement, up to an additional $57,656.67 of
Convertible Notes may be issued by the Company. Further to Section 7(a) of the
Agreement, these parties shall be deemed Purchasers hereunder and this
Schedule I shall be revised accordingly.


 
 

--------------------------------------------------------------------------------

 
 
Schedule II
Initially Registrable Securities
 
Investor
 
Common Shares Underlying
Convertible Notes for Initial Registration*
 
 
 
Barron Partners, LP
 
3,080,669
Vision Opportunity Master Fund, Ltd.
 
1,721,550
MidSouth Investor Fund LP
 
453,039
WestPark Capital Financial Services, LLC
 
226,520
JCAR Funds Ltd.
 
362,431
Steve Mazur
 
90,608
William Denkin
 
90,608
Ray Rivers
 
90,608
Ronald Nash
 
90,608
Kagel Family Trust
 
45,304

 
____________
* This table gives effect to the Purchasers to date in the Purchase Agreement,
totaling an aggregate anticipated registration of up to 6,629,408 shares of
Common Stock underlying Convertible Notes, of which 6,251,943 are eligible for
registration under the Initial Registration Statement based on the Company’s
Common Stock outstanding on the date hereof. Further to the Purchase Agreement,
up to an additional $57,656.67 of Convertible Notes may be issued by the
Company. Assuming the sale of a maximum number of Notes, an aggregate of
6,251,943 shares of Common Stock underlying the Convertible Notes will still be
offered in the Initial Registration Statement, however the securities offered by
the Purchasers listed here will be proportionately decreased and this
Schedule II shall be revised accordingly to allow for registration on a
proportional basis by the other participating Purchaser(s).



 
 

--------------------------------------------------------------------------------

 

Exhibit A
Plan of Distribution
 
The selling security holders and any of their pledgees, donees, assignees and
successors-in-interest may, from time to time, sell any or all of their shares
of common stock being offered under this prospectus on any stock exchange,
market or trading facility on which shares of our common stock are traded or in
private transactions. These sales may be at fixed or negotiated prices. The
selling security holders may use any one or more of the following methods when
disposing of shares:
 

 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

 
·
purchases by a broker-dealer as principal and resales by the broker-dealer for
its account;

 

 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 

 
·
privately negotiated transactions;

 

 
·
to cover short sales made after the date that the registration statement of
which this prospectus is a part is declared effective by the Commission;

 

 
·
broker-dealers may agree with the selling security holders to sell a specified
number of such shares at a stipulated price per share;

 

 
·
a combination of any of these methods of sale; and

 

 
·
any other method permitted pursuant to applicable law.

 
The shares may also be sold under Rule 144 under the Securities Act of 1933, as
amended (“Securities Act”), if available, rather than under this prospectus. The
selling security holders have the sole and absolute discretion not to accept any
purchase offer or make any sale of shares if they deem the purchase price to be
unsatisfactory at any particular time.
 
The selling security holders may pledge their shares to their brokers under the
margin provisions of customer agreements. If a selling security holder defaults
on a margin loan, the broker may, from time to time, offer and sell the pledged
shares.
 
Broker-dealers engaged by the selling security holders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling security holders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, which commissions as to a particular broker or dealer may be in
excess of customary commissions to the extent permitted by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
If sales of shares offered under this prospectus are made to broker-dealers as
principals, we would be required to file a post-effective amendment to the
registration statement of which this prospectus is a part. In the post-effective
amendment, we would be required to disclose the names of any participating
broker-dealers and the compensation arrangements relating to such sales.
 
The selling security holders and any broker-dealers or agents that are involved
in selling the shares offered under this prospectus may be deemed to be
“underwriters” within the meaning of the Securities Act in connection with these
sales. Commissions received by these broker-dealers or agents and any profit on
the resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act. Any broker-dealers or agents
that are deemed to be underwriters may not sell shares offered under this
prospectus unless and until we set forth the names of the underwriters and the
material details of their underwriting arrangements in a supplement to this
prospectus or, if required, in a replacement prospectus included in a
post-effective amendment to the registration statement of which this prospectus
is a part.
 
The selling security holders and any other persons participating in the sale or
distribution of the shares offered under this prospectus will be subject to
applicable provisions of the Exchange Act, and the rules and regulations under
that act, including Regulation M. These provisions may restrict activities of,
and limit the timing of purchases and sales of any of the shares by, the selling
security holders or any other person. Furthermore, under Regulation M, persons
engaged in a distribution of securities are prohibited from simultaneously
engaging in market making and other activities with respect to those securities
for a specified period of time prior to the commencement of such distributions,
subject to specified exceptions or exemptions. All of these limitations may
affect the marketability of the shares.
 
If any of the shares of common stock offered for sale pursuant to this
prospectus are transferred other than pursuant to a sale under this prospectus,
then subsequent holders could not use this prospectus until a post-effective
amendment or prospectus supplement is filed, naming such holders. We offer no
assurance as to whether any of the selling security holders will sell all or any
portion of the shares offered under this prospectus.
 
We have agreed to pay all fees and expenses we incur incident to the
registration of the shares being offered under this prospectus. However, each
selling security holder and purchaser is responsible for paying any discounts,
commissions and similar selling expenses they incur.
 
We and the selling security holders have agreed to indemnify one another against
certain losses, damages and liabilities arising in connection with this
prospectus, including liabilities under the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 


 


 